Cite as 2022 Ark. 197
                SUPREME COURT OF ARKANSAS
                                      No.   CR-22-172

                                                 Opinion Delivered:   November 10, 2022

 THOMAS HARTLEY                          APPEAL FROM THE BENTON
                               APPELLANT COUNTY CIRCUIT COURT
                                         [NO. 04CR-20-1413]
 V.
                                                 HONORABLE BRAD KARREN,
                                                 JUDGE
 STATE OF ARKANSAS
                                 APPELLEE AFFIRMED IN PART; REVERSED
                                          AND REMANDED IN PART.


                              JOHN DAN KEMP, Chief Justice

       Appellant Thomas Hartley appeals a Benton County Circuit Court order convicting

him of two counts of rape, sexual assault in the second degree, and sexually grooming a

child. He was sentenced to concurrent terms of life, life, twenty years, and six years,

respectively. For reversal, Hartley argues that (1) substantial evidence does not support his

convictions for rape and sexually grooming a child; (2) the circuit court abused its discretion

by excluding evidence that the victim, a minor child (“MC”), had previously been exposed

to pornography; and (3) the circuit court erred by assessing a cybercrime fee in this case.

We affirm in part and reverse and remand in part.

                                            I. Facts

       MC, who was eleven years old at the time of trial, testified that she knew Hartley

because he had been her mother’s boyfriend. MC explained that, “[s]ometimes [Hartley]

would touch [her] on [her] breasts and sometimes he would touch [her] down in [her]
vagina.” She recalled that sometimes he would make her take off her clothes and sometimes

they would be on. When he “tried to touch [her] part – [her] private part,” they were in

her mom’s bedroom. MC indicated that her “private part” is her vagina. She testified that

“[s]ometimes he would, um, make me sit on the bed and open my legs a lot[,] . . . [a]nd he

would sometimes rub his fingers on my private and try to put them inside of me.” When

asked if Hartley would try to touch her inside her body, MC replied yes. MC further

testified that “he would make me spread my legs and he would take two fingers and try to

put them in my vagina.” She stated that she felt pain, and she “tried to move away when

he tried to put it in there farther.”

       When the deputy prosecutor asked MC if Hartley had ever used anything else, MC

responded that “[s]ometimes he tried to use his penis[,]” and “[h]e used a little pink vibrator

toy.” The following colloquy then occurred:

               DEPUTY PROSECUTOR:          Okay. And where -- how would he use that toy?

               MC:                         He would make me hold it on my vagina.

               DEPUTY PROSECUTOR:          Would he touch that toy inside your body,
                                           outside your body, or something else?

               MC:                         Just there I can remember.

               DEPUTY PROSECUTOR:          Did that toy do anything?

               MC:                         It would just start vibrating and it hurt when he
                                           put it on me but that’s it.

MC also testified that Hartley would try to put his penis inside her, but “he couldn’t go

inside of me. I wasn’t ready.”




                                              2
       MC testified that when Hartley first started touching her, he said not to tell anyone.

He did not threaten anybody, but just told her “not to tell anybody.” MC also recalled that

Hartley would sometimes put “porn movies on the TV” while this was going on. MC

testified that the people in those movies were having sex. When asked how many times she

saw those kinds of movies, she responded, “Pretty much every time he would try and touch

me.”

       Kacie Parrish, a sexual-assault nurse examiner (“SANE”) coordinator, examined MC

on July 11, 2019. Parrish testified that, on the medical report she completed for MC, she

had circled “pain,” and Parrish noted that MC had reported experiencing genital pain

“when she was touched,” as well as “burning.” Parrish had also written “[a]buse suspected”

in the exam-summary portion of the report. Additionally, Parrish testified that a penetration

of the labia majora, which is the “external part of the fold of the female genitalia,” would

“count as penetration because that is penetrating into the genital.” She agreed that it is

possible to penetrate the labia majora without penetrating other parts of the vagina.

       On this evidence, the jury convicted Hartley of two counts of rape, sexual assault in

the second degree, and sexually grooming a child. He was sentenced to concurrent terms of

life for each count of rape, twenty years’ imprisonment for second-degree sexual assault, and

six years’ imprisonment for sexually grooming a child. Hartley filed a timely notice of appeal,

and this appeal followed.




                                              3
                                     II. Points on Appeal

                               A. Sufficiency of the Evidence

        Hartley first challenges the sufficiency of the evidence supporting his convictions for

two counts of rape and one count of sexually grooming a child. 1 He argues that the State

failed to prove the penetration element for each rape count and failed to prove the intent

element of sexually grooming a child.

       We treat a motion for directed verdict as a challenge to the sufficiency of the

evidence. McClendon v. State, 2019 Ark. 88, at 3, 570 S.W.3d 450, 452. In reviewing this

challenge, we view the evidence in a light most favorable to the State and consider only the

evidence that supports the conviction. Id., 570 S.W.3d at 452. We will affirm the verdict if

substantial evidence supports it. Id., 570 S.W.3d at 452. Substantial evidence is evidence of

sufficient force and character that it will, with reasonable certainty, compel a conclusion one

way or the other without resorting to speculation or conjecture. Id., 570 S.W.3d at 452. It

is the function of the jury, and not the reviewing court, to evaluate the credibility of

witnesses and to resolve any inconsistencies in the evidence. Breeden v. State, 2013 Ark. 145,

at 5, 427 S.W.3d 5, 8–9.

                                     1. Two counts of rape

       Hartley committed rape “if he engage[d] in sexual intercourse or deviate sexual

activity with another person . . . [w]ho was less than fourteen (14) years of age.” Ark. Code

Ann. § 5-14-103(a)(3)(A) (Repl. 2013). “‘Sexual intercourse’ means penetration, however


       1
        Hartley does not challenge the sufficiency of the evidence supporting his conviction
for sexual assault in the second degree.


                                              4
slight, of the labia majora by a penis[.]” Ark. Code Ann. § 5-14-101(11) (Repl. 2013).

“‘Deviate sexual activity’ means any act of sexual gratification involving . . . [t]he

penetration, however slight, of the labia majora or anus of a person by any body member

or foreign instrument manipulated by another person.” Ark. Code Ann. § 5-14-101(1)(B)

(Repl. 2013).

       A rape victim’s uncorroborated testimony describing penetration may constitute

substantial evidence to sustain a conviction of rape, even when the victim is a child. Breeden,

2013 Ark. 145, at 4, 427 S.W.3d at 8. The rape victim’s testimony need not be corroborated,

and scientific evidence is not required. Id. at 4–5, 427 S.W.3d at 8. Additionally, this court

has stated that penetration can be shown by circumstantial evidence, and if that evidence

gives rise to more than a mere suspicion, and the inference that might reasonably have been

deduced from it would leave little room for doubt, that is sufficient. Fernandez v. State, 2010

Ark. 148, at 4, 362 S.W.3d 905, 907.

       Hartley argues that the State failed to prove the penetration element as to each count

of rape. The State asserted at trial that one count of rape was based on digital penetration

and one count was based on Hartley’s penetration of MC’s vagina with an object. On the

first count of rape, MC testified that Hartley “would make me spread my legs and he would

take two fingers and try to put them in my vagina.” She felt pain, so she “tried to move

away when he tried to put it in there farther.” The foregoing testimony by MC constitutes

substantial evidence of penetration on the first rape count. It is sufficient, absent any

corroboration, to sustain Hartley’s rape conviction. Breeden, 2013 Ark. 145, at 4–5, 427

S.W.3d at 8. We therefore hold that substantial evidence supports the first rape count.


                                              5
       On the second rape count, MC testified that Hartley would use a vibrator toy and

“would make [her] hold it on [her] vagina.” She explained that the toy “would just start

vibrating and it hurt when he put it on [her.]” Further, the SANE coordinator described

the labia majora as the outermost portion and “external part of the fold of the female vagina.”

Her testimony, combined with MC’s description of the object’s location on her vagina, the

fact that it was vibrating, and the pain that resulted gives rise to more than just suspicion and

leaves little room for doubt that Hartley penetrated MC’s labia majora with the object, even

if only slightly. See, e.g., Fernandez, 2010 Ark. 148, at 8, 362 S.W.3d at 909. Accordingly,

we hold that substantial evidence supports Hartley’s conviction on the second count of rape,

and we affirm it.

                                  2. Sexually grooming a child

       Hartley also argues that the State presented insufficient evidence of sexually grooming

a child because there was no proof that he showed pornography to MC with the purpose

to engage in sexual conduct with her. Instead, he claims that “the State’s evidence showed

that Hartley purportedly showed pornography to MC after having already engaged in sexual

behavior with her.”

       Hartley committed sexually grooming a child if he “knowingly disseminate[d] to a

child thirteen (13) years of age or younger with or without consideration a visual or print

medium depicting sexually explicit conduct with the purpose to entice, induce, or groom

the child . . . to engage in the following with a person: (1) Sexual intercourse; (2) Sexually

explicit conduct; or (3) Deviate sexual activity.” Ark. Code Ann. § 5-27-307(b)(1)–(3)

(Repl. 2013). A criminal defendant’s intent or state of mind is seldom capable of proof by


                                               6
direct evidence and must usually be inferred from the circumstances of the crime. Wright v.

State, 2022 Ark. 103, at 9, 644 S.W.3d 236, 241. Because intent cannot be proved by direct

evidence, jurors can draw upon their common knowledge and experience to infer it from

the circumstances. Id., 644 S.W.3d at 241.

       Here, the State presented evidence, through MC’s testimony, that Hartley put

pornographic movies on the television “[p]retty much every time he would try and touch

[her].” MC’s testimony was clear that pornographic movies played while the acts were

occurring. Given this testimony, we conclude that the jury easily could have inferred from

these circumstances that Hartley played the pornographic movies for the purpose of

enticing, inducing, or grooming MC to engage in sexual intercourse or deviate sexual

behavior. Thus, we hold that substantial evidence supports Hartley’s conviction for sexually

grooming a child.

                B. Exclusion of Evidence Under the Rape-Shield Statute

       Next, Hartley challenges the circuit court’s denial of his motion to introduce prior

instances in which MC allegedly was exposed to pornography. In excluding the evidence,

the circuit court found that the fact that MC had allegedly been shown pornography by her

mother and father when she was five years old was “clearly an allegation of sexual abuse”

that was inadmissible pursuant to Arkansas’s rape-shield statute codified at Arkansas Code

Annotated section 16-42-101 (Supp. 2021). Hartley argues that the conduct at issue was not

“sexual conduct” as defined by section 16-42-101(a) and, therefore, the circuit court abused

its discretion in excluding the evidence pursuant to our rape-shield statute. The State

responds that the evidence was properly excluded pursuant to the rape-shield statute, and


                                             7
that even if the rape-shield statute is inapplicable, it nonetheless was properly excluded

because it was not relevant.

       Circuit courts have broad discretion in deciding evidentiary issues, and we will not

reverse a circuit court’s ruling on the admission of evidence absent an abuse of

discretion. Collins v. State, 2019 Ark. 110, at 5, 571 S.W.3d 469, 471–72. Abuse of

discretion is a high threshold that does not simply require error in the circuit court’s

decision, but requires that the circuit court act improvidently, thoughtlessly, or without due

consideration. Id., 571 S.W.3d at 472. Furthermore, we will not reverse unless the appellant

demonstrates that he was prejudiced by the evidentiary ruling. Id., 571 S.W.3d at 472.

       Arkansas Code Annotated section 16-42-101 states in pertinent part,

           (a) As used in this section, unless the context otherwise requires, “sexual conduct”
       means deviate sexual activity, sexual contact, or sexual intercourse, as those terms are
       defined by § 5-14-101.

           (b) In a criminal prosecution under § 5-14-101 et seq., the Human Trafficking
       Act of 2013, § 5-18-101 et seq., or § 5-26-202, or for criminal attempt to commit,
       criminal solicitation to commit, or criminal conspiracy to commit an offense defined
       in any of those sections, opinion evidence, reputation evidence, or evidence of
       specific instances of the victim’s prior sexual conduct with the defendant or any other
       person, evidence of a victim’s prior allegations of sexual conduct with the defendant
       or any other person, evidence of a person’s prior sexual conduct when the person
       was a victim of human trafficking, which allegations the victim asserts to be true, or
       evidence offered by the defendant concerning prior allegations of sexual conduct by
       the victim with the defendant or any other person if the victim denies making the
       allegations is not admissible by the defendant, either through direct examination of
       any defense witness or through cross-examination of the victim or other prosecution
       witness, to attack the credibility of the victim, to prove consent or any other defense,
       or for any other purpose.

“Sexual contact” is “[a]n act of sexual gratification involving the touching, directly or

through clothing, of the sex organs, buttocks, or anus of a person or the breast of a female”




                                              8
or “urinating, defecating, or ejaculating on another person for the purpose of sexual

gratification[.]” Ark. Code Ann. § 5-14-101(12) (Supp. 2021).2

       Here, in its order excluding the evidence, the circuit court found that

       [t]he allegation that [MC] was shown pornography by her mother and father
       occurred when [MC] was five years old. This was not a consensual choice made by
       [MC], but is clearly an allegation of sexual abuse. Under A.C.A. § 16-42-101,
       evidence or testimony of the alleged victim’s prior sexual abuse is inadmissible. The
       Arkansas Supreme Court has held that evidence that a minor child was sexually
       assaulted by another perpetrator two years prior to the alleged sexual assault at hand
       was inadmissible. State v. Townsend, 366 Ark. 152 (2006). Here, the defendant also
       wishes to introduce evidence that [MC] was shown pornography by a perpetrator
       other than the defendant approximately two years before the defendant allegedly
       abused her. Therefore, testimony that [MC] was sexually abused by her parents by
       being shown pornography at five years old is inadmissible.

This court has held that a minor victim’s previous exposure to pornography does not

constitute “sexual conduct” pursuant to the rape-shield statute. Drymon v. State, 316 Ark.

799, 807–08, 875 S.W.2d 73, 77 (1994). Therefore, we conclude that the circuit court erred

in excluding this evidence pursuant to section 16-42-101.

       We nevertheless see no abuse of discretion in the circuit court’s exclusion of the

evidence because it was irrelevant to the crimes with which Hartley had been charged.3

Relevant evidence is evidence having any tendency to make the existence of any fact that



       2
        The terms “deviate sexual activity” and “sexual intercourse” were previously
defined in this opinion.
       3
       The State asserted at the suppression hearing that the evidence at issue was irrelevant,
and the circuit court ruled from the bench that “[w]hether . . . [MC] viewed pornography
with [her mother and father] is not relevant to whether Thomas Hartley engaged in viewing
pornography with [MC].” In any event, this court will affirm the circuit court’s decision
when it reached the right result, even if it did so for the wrong reason. Barnett v. State, 2020
Ark. 181, at 3, 598 S.W.3d 835, 837.


                                               9
is of consequence to the determination of the action more probable or less probable than it

would be without the evidence. Ark. R. Evid. 401. Irrelevant evidence is inadmissible. Ark.

R. Evid. 402.

         MC’s alleged exposure to pornography by her parents when she was five years old is

irrelevant to the crimes for which Hartley was charged—rape, sexually grooming a child,

and sexual assault. Hartley asserts on appeal that the evidence “was relevant to show that

MC had actually been shown pornography by her parents rather than Hartley.” We disagree.

The fact that MC may have previously been exposed to pornography is irrelevant to the

fact, presented through MC’s undisputed testimony, that Hartley would put pornographic

movies on the television almost every time he tried to touch her. See, e.g., M.M. v. State,

350 Ark. 328, 333–34, 88 S.W.3d 406, 409–10 (2002). Thus, we hold that the circuit court

did not abuse its discretion in refusing to admit the evidence that MC allegedly had been

exposed to pornography by her parents when she was five years old, and we affirm on this

point.

                                       C. Cybercrime Fee

         Last, Hartley argues that the circuit court erred by assessing a $150 cybercrime fee

because the State failed to meet the requirements of Arkansas Code Annotated section 5-4-

706(b) (Supp. 2021), which states,

             In addition to any other fee authorized or required by law, a circuit court shall
         assess an additional fee of up to five hundred dollars ($500) for each applicable felony
         conviction for an offense that the trier of fact finds:

                (1) Involved the use of a computer, an electronic device, or the internet; and




                                                10
              (2) The investigation of which expended specialized law enforcement
              personnel or materials designed to investigate offenses involving a computer,
              an electronic device, or the internet.

The State concedes that it “failed to demonstrate that ‘specialized law enforcement

personnel or materials designed to investigate offenses involving a computer, an electronic

device, or the internet were utilized’ in the investigation of Hartley” (citing Ark. Code Ann.

§ 5-4-706(b)(2)). Given the State’s concession that it failed to meet the requirements of

section 5-4-706(b)(2), we hold that the assessment of a cybercrime fee was erroneous. We

therefore reverse and remand for entry of a corrected sentencing order in which Hartley is

not assessed a cybercrime fee.

                                       III. Rule 4-3(a)

       Because Hartley received two life sentences, this court, in compliance with Arkansas

Supreme Court Rule 4-3(a), has examined the record for all objections, motions, and

requests made by either party that were decided adversely to Hartley. No prejudicial error

has been found.

       Affirmed in part; reversed and remanded in part.

       WOMACK, J., concurs.

       SHAWN A. WOMACK, Justice, concurring. I join the majority’s decision to affirm

Hartley’s convictions. I also agree with the majority’s conclusion that the circuit court

erroneously assessed a cybercrime fee. However, when this court confronts errors in

sentencing orders, we may affirm as modified instead of remanding. See Walden v. State, 2014

Ark. 193, at 11, 433 S.W.3d 864, 871. Because “[r]emanding is a needless waste of resources




                                             11
for both parties, the trial court, the clerks and other employees,” I would affirm Hartley’s

sentence as modified. Smith v. State, 2022 Ark. 95, at 22 (Womack, J., concurring).

       Lassiter & Cassinelli, by: Michael Kiel Kaiser, for appellant.

       Leslie Rutledge, Att’y Gen., by: Joseph Karl Luebke, Ass’t Att’y Gen., for appellee.




                                                12